Title: To Thomas Jefferson from James Madison, 12 April 1793
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange April 12. 1793

Your favor of the 31. ult: and the preceding one without date have been received. The refusal of Dunlap in the case you mention confirms the idea of a combined influence against the freedom of the Press.  If symtoms of a dangerous success in the experiment should shew themselves, it will be necessary before it be too late to convey to the public through the channels that remain open, an explicit statement of the fact and a proper warning of its tendency. In the mean time it is perhaps best to avoid any premature denunciations that might fix wavering or timid presses on the wrong side. You say that the subject of the 3 Mil. flos. is to be revived. Have you discovered in what mode; whether through the next Congs., or thro’ the press; and if the latter, whether avowedly or anonymously. I suspect that the P. may not be satisfied with the aspect under which that and other parts of the fiscal administration have been left.
As far as I can learn, the people of this country continue to be united and firm in the political sentiments expressed by their Reps. The reelection of all who were most decided in those sentiments is among the proofs of the fact. The only individual discontinued, is the one who dissented most from his colleagues. The vote at the election stood thus—for R. 886—S. 403—W. 276. It is said that the singular vote on assuming the balances, gave the coup de grace to his popularity. We were told at Alexa. that if the member for that district had been opposed, his election would have failed; and at Fredg. that a notice of G’s vote on the resolutions of censure had nearly turned the scale against him. I have seen and conversed with Mr. F. Walker. I think it impossible he can go otherwise than right. He tells me that I. Cole, and not Clay as in the Newspaper is elected for the Halifax District. Hancock, is the new member from the district adjoining Moore; and Preston for that beyond him. I fell in with Mr. Brackenridge on his way to Kentucky. He had adverted to Greenup’s late vote with indignation and dropped threats of its effect on his future pretentions.
The sympathy with the fate of Louis has found its way pretty generally into the mass of our Citizens; but relating merely to the man and not to the Monarch, and being derived from the spurious accounts in the papers of his innocence and the bloodthirstyness of his enemies, I have not found a single instance in which a fair statement of the case, has not new modelled the sentiment. “If he was a Traytor, he ought to be punished as well as another man.” This has been the language of so many plain men to me, that I am persuaded it will be found to express the universal sentiment whenever the truth shall be made known.
Our feilds continue to anticipate a luxuriant harvest. The greatest danger is apprehended from too rapid a vegetation under the present warm and moist weather. The night before last it received a small  check from a smart frost. The thermometer was down at 37° and we were alarmed for the fruit. It appears however that no harm was done. We have at present the most plentiful prospect of every kind of it.
Will you be so good in case an opportunity should offer to enquire of Docr. Logan as to the plows he was to have made and sent to Mrs. House’s; and to repay there what may have been advanced for those and two or three other Articles that were to be forwarded to Fredg. by water. I forgot to make the proper arrangements before I left Philada. Adieu Yrs. Affy.
